       Case 2:19-cr-00173-WBS Document 16 Filed 05/06/20 Page 1 of 1



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorneys for Defendant
     MICHAEL JOSEPH TAYLOR
6
7
                               IN THE UNITED STATES DISTRICT COURT
8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                  )   Case No. 2:19-cr-00173 WBS
                                                 )
11                    Plaintiff,                 )
                                                 )   [PROPOSED] ORDER TO FILE
12            vs.                                )   DEFENDANT’S EXHIBIT A TO MOTION FOR
                                                 )   BAIL REVIEW HEARING UNDER SEAL
13    MICHAEL JOSEPH TAYLOR,                     )
                                                 )
14                    Defendant.                 )
                                                 )
15                                               )
16
             IS HEREBY ORDERED that the Request to Seal Exhibit A to Mr. Michael Joseph
17
     Taylor’s Motion for Bail Review Hearing, be granted to insure that the private information
18
     contained therein is not available on the public docket.
19
             The records are to be provided under separate cover to the Court and opposing counsel.
20
             These documents shall remain under seal until further Order of the Court.
21
22
     Dated: May 5, 2020
23
24
25
26
27
28
     [Proposed] Order to Seal Documents               -1-
